DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
A terminal disclaimer has been filed with respect to US Patent 10,395,336 and US Patent 10,902,550 and has been approved on 12/16/2021. Accordingly, the double patenting rejections of claims 1-20 made on 9/16/2021 are withdrawn.
Interpretation of claims 1-20 as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are maintained as set forth in office action sent on 9/16/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is the examiner’s statement of reasons for allowance:
Regarding claim 1, prior arts of record taken alone or in combination fail to reasonably disclose or suggest the limitation,
image processing logic configured to process image values for a region of a 5rendered image in dependence on a cost indication, the cost indication being obtained by graphics rendering logic during rendering of the corresponding region of the image.
Independent claims 19, 20 recites similar allowable features, and are thus allowable.
For further details regarding reasons of allowance, please refer to the Office Action of 9/16/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NURUN N FLORA/Primary Examiner, Art Unit 2619